Citation Nr: 1403728	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a cardiovascular disorder, to include vertebrobasilar insufficiency.  

3.  Entitlement to service connection for a skin condition of the feet, legs, groin, arms and face, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for scars on the feet.  

5.  Entitlement to service connection for a nerve disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claims currently on appeal.  These claims were previously remanded by the Board in August 2012 for further evidentiary development.  

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Muskogee, Oklahoma.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Additional evidence, including VA treatment records through December 2012, have been reviewed and considered in conjunction with the decisions below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for diabetes mellitus, a cardiovascular disorder and a nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinea of the skin manifested during active military service.  

2.  The Veteran does not suffer from any chronic scarring of the feet that manifested during, or as a result of, active military service, or is attributable to service-connected tinea.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinea of the skin have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for scarring of the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in August 2008 and October 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA and copies of private treatment records.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its August 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and requested that he provide additional information and authorization regarding his claimed private medical treatment.  Additional VA treatment records have also been associated with the Veteran's paperless electronic claims file (Virtual VA), and the Veteran was scheduled for a VA examination for his claimed skin disorders in August 2012.  Finally, VA contacted the Social Security Administration (SSA), and was informed in August 2012 that there were no records found for this Veteran.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Finally, as already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in March 2011.  The provisions of 38 C.F.R. § 3.103(c)(2) require that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Tinea Pedis

The Veteran contends that he is entitled to service connection for a skin condition.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that service connection for tinea of the skin is warranted.  

A February 1962 in-service treatment note appears to indicate that the Veteran had a fungus of the feet.  While this record is not entirely legible, a September 1962 record clearly notes "Athletes feet."  Therefore, there is evidence of a skin condition associated with the feet during active duty.  

A post-service treatment record dated October 2003 notes that the Veteran had a rash on both feet and that the rash on his left foot was getting sore.  The record also indicates that the Veteran had suffered from this rash "on and off" for the past 20 or more years.  The record further indicates that the Veteran had previously filed a claim of entitlement to service connection for a skin condition of the feet in December 1969.  This was denied, however, due to the Veteran's discharge being characterized as under other than under honorable conditions.  The Veteran's character of discharge has since been upgraded to under honorable conditions.  

Subsequent records continue to note treatment for a rash of the feet.  A September 2008 VA treatment record also notes a circular scaly erythematous rash over the legs and thigh.  

The Veteran was later afforded a VA examination of the skin in August 2012.  It was noted that he suffered from tinea pedis, cruris and corporis that was diagnosed in 1961.  The examiner noted that, over the years, the Veteran had been treated for tinea not only of the feet, but also of the groin, buttocks and trunk.  The Veteran also reported serious chemical burns of the body following exposure to herbicides during service.  However, the Board notes that service treatment records fail to confirm that such an injury occurred.  After examining the Veteran and reviewing the medical evidence of record, the examiner concluded that because of the use of communal shower facilities and the Veteran's reported history of wearing boots worn by other people, it was likely that the Veteran did contract his tinea pedis (and hence his tinea elsewhere) from other military personnel.  The examiner explained that tinea, athlete's foot, foot fungus and "jungle rot" were all terms for the same condition.  

An August 2012 addendum to the above examination reflects that the Veteran informed his physician that he neglected to mention that the cracks on his feet had been so bad in the past that on 3 different occasions in his life he had to use crutches for 2 to 3 weeks.  

Based on the above evidence, the Board finds that service connection for tinea of the skin is warranted.  There is clear evidence of a skin condition during military service (athlete's foot) and the Veteran previously filed a claim for a skin condition in 1969.  A VA treatment record from 2003 also reflects a skin condition of the foot for more than 20 years.  Finally, the August 2012 VA examiner linked the condition to the Veteran's military service based on his history and current examination.  The Board further notes that, technically, the Veteran manifests a dermatophytosis infection which is otherwise referred to as tinea pedis, corporis, etc. depending upon the location of the infection.  See generally 38 C.F.R. § 4.118, Diagnostic Code 7813.  As such, service connection for tinea of the skin is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinea of the skin is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Scarring of the Feet

The Veteran also contends that he is entitled to service connection for scarring of the feet.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from scarring of the feet that manifested during, or as a result of, military service, or, that is secondary to his tinea pedis of the feet.  As such, service connection is not warranted.  

A review of the Veteran's service treatment records fails to reflect that the Veteran suffered any specific injury to the feet.  As discussed in a previous section, there was evidence of Athlete's foot.  However, the record contains no evidence to indicate that this resulted in scarring of the feet during military service.  The Veteran also denied having foot trouble in his report of medical history associated with his September 1962 separation examination.  As such, there is no evidence of scarring or injury to the feet during active military service.  

Post-service treatment records also fail to suggest that the Veteran suffers from any chronic scarring that manifested during, or as a result of, active military service.  A March 2004 Agent Orange Registry examination report notes that the Veteran had suffered from lesions of the skin to the lower legs and feet for the past 7 years.  The etiology or cause of the lesions was not discussed.  

According to a February 2005 VA treatment record, the Veteran had what started as blisters on his left foot after stepping on a staple and getting his feet wet.  It was noted that the left foot actually had a loss of the top layers of skin leaving a superficial wound covering almost all of the instep area.  There was also some exfoliation along the periphery of this wound.  It was noted that the right foot only had tinea.  

Finally, the Veteran was afforded a VA examination of the skin in August 2012.  After examining the Veteran, it was determined that his feet were sweaty, red and mildly scaly and his toenails were 100 percent dystrophic.  However, the examiner specifically found that the Veteran's skin condition did not result in any scarring.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for scarring of the feet.  There is no evidence of any injury to the feet during military service or any scarring of the feet during military service.  Likewise, there is no post-service evidence to suggest that the Veteran presently suffers from any chronic scarring of either foot that manifested during, or as a result of, active military service.  

The Board recognizes that the Veteran does report scarring of the feet due to his tinea pedis in an August 2008 statement.  He has described this skin disorder as 1 to 3 inch wounds that would clear up in 2 to 3 weeks.  The August 2013 VA examiner confirmed that there was no actual scarring of the feet related to this condition.  In the opinion of the Board, the Veteran describes recurrent foot lesions secondary to this now service-connected tinea pedis.  As a result of this decision, this symptom is service-connected and will be evaluated in the context of providing him a disability rating under Diagnostic Code 7813.  Thus, it appears that the benefit sought by the Veteran on appeal has been granted.  To the extent he argues that a separate, chronic scarring disability exists, the Board places greater probative weight to the examination findings of the August 2013 VA examiner as to whether any chronic scarring disability is present as this examiner possesses greater training and expertise than the Veteran in evaluating skin disorders.

The Board also acknowledges the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) wherein the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Here, the Board acknowledges that the Veteran describes recurrent episodes of foot lesion symptoms, which the Board specifically finds has been service-connected as tinea pedis as a result of this decision.  However, to the extent the Veteran's allegations can be contrued as describing a chronic scarring condition, the Board finds that a chronic scarring disability has not been met for any time during the appeal period.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for scarring of the feet must be denied.


ORDER

Service connection for tinea of the skin is granted.  

The claim of entitlement to service connection for scarring of the feet is denied.  


REMAND

The Veteran generally alleges that his diabetes mellitus, which was first diagnosed many decades after service, is attributable to a toxin exposure at Fort Sill.  His testimony regarding the toxin(s) involved has been less than clear, although he appears to believe that it was soaked by a tactical herbicide (Agent Orange) through hearsay information.  

The Veteran also alleges that his transient ischemic attacks (TIAs) and vertebrobasilar insufficiency results from a cerebral contusion in service.  He raises this theory based upon information from his doctors and a reported search of internet articles.

In August 2012, the Board remanded the remaining claims, in part, to request him to provide copies of any internet articles regarding a causal relationship between trauma and carotid stenosis.  He was advised at the March 2011 Board hearing to submit any articles describing toxins stored or used at Fort Sill.  

The Board, however, deferred any additional development pending receipt of the information requested from the Veteran.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when requesting opinions and making credibility determinations with an undeveloped record).

Unfortunately, the Veteran has not provided the evidence which he himself identified.  As such, the Board must make the best determination possible based upon the evidence of record.

With respect to the claimed herbicide exposure, the Veteran appears to allege that a tactical herbicide was used and stored at Fort Sill between September 1961 to September 1962.  The RO should attempt to verify the Veteran's account of herbicide exposure with the Joint Services Records Research Center (JSRRC).

With respect to the cardiovascular claim, the Board observes that the Veteran is certainly competent to report the contents of medical articles that he has read regarding a potential relationship between trauma and carotid stenosis/TIAs, etc.  In light of a documented possible cerebral contusion in April 1962, the Board finds that medical opinion is necessary to decide the claim.  38 U.S.C.A. § 5103A(d).

Lastly, the Veteran asserts that he is entitled to service connection for a nerve disorder, to include pain and damage to the legs, feet and hands.  In his September 2008 notice of disagreement, the Veteran reported that he had suffered nerve pain and damage that had increased since 1962.  According to an April 1962 record, the Veteran had struck his head after falling down a flight of stairs.  Imaging of the skull was deemed to be normal.  A subsequent record notes that the Veteran did pass out and that he had a tingling of his hands before passing out.  The Veteran was diagnosed with post-concussive headaches.  However, a record prepared the following day indicates that there was no definite loss of consciousness associated with this fall.  A neurological examination was also performed at this time and deemed to be normal.  Another record from the same day, however, notes that the Veteran had some weakness of hand grip bilaterally.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of an in-service head injury.  This was noted to be associated with numbness and weakness of the hands.  The Veteran has since complained of symptoms such as pain and weakness of the extremities since his military service.  As such, there is evidence of an in-service event or injury and current symptoms of a disability, as well as evidence at least suggesting that they "may" be associated.  The Veteran should, therefore, be scheduled for a VA examination to determine whether he suffers from a current neurological disorder, and if so, whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain records of VA medical treatment prepared since December 2012.  All records obtained should be associated with the Veteran's claims file, either physically or electronically.  

2.  Verify with the JSRRC whether a tactical herbicide was used and stored at Fort Sill between September 1961 to September 1962. 

3.  Upon completion of the above, the Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed neurological condition.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify what, if any, chronic neurological condition(s) the Veteran currently suffers from.  

If the Veteran is deemed to be suffering from a current neurological condition, the examiner is asked to opine as to whether it is at least as likely as not that any diagnosed condition manifested during, or as a result of, active military service, to include as due to an in-service head injury sustained during a fall.  

A complete rationale must be offered for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions when formulating an opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed cardiovascular disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed

The examiner is requested to provide opinion as to whether it is at least as likely as not that any currently manifested cardiovascular disorder, to include carotid stenosis, first manifested in service, manifested to a compensable degree within one year of service discharge, OR alternatively, results from an event in service.  

The examiner is specifically requested to discuss the significance, if any, of the Veteran's treatment in service for chest pain and a possible cerebral contusion in April 1962 - to include the Veteran's report that medical articles exist which attribute a potential causal relationship between trauma and carotid stenosis, TIAs, strokes etc.  

A complete rationale must be offered for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions when formulating an opinion.  

5.  After completion of the above, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


